                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



DARSHAWN WITHERSPOON,

                            Plaintiff,

          v.                                      CASE NO. 19-3239-SAC

WYANDOTTE COUNTY COURT,

                            Defendant.


                          MEMORANDUM AND ORDER

     This matter is a civil rights complaint filed under 42 U.S.C.

§ 1983. Plaintiff is confined in the Vernon County Jail, Nevada,

Missouri. He proceeds pro se, and his fee status is pending.

                        Nature of the Complaint

     The complaint alleges that plaintiff was “incarcerated under

entrapment” and that the courts did not provide him due process. He

seeks monetary damages.

                               Screening

     A federal court must conduct a preliminary review of any case
in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a
party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).
      To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

      To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action
harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

                                 Discussion

      Plaintiff names the Wyandotte County Court1 as the sole defendant

in this action. The present complaint does not identify the specific

facts supporting his claim or the legal grounds beyond the explanation

that he was entrapped and denied due process. This is insufficient


1 The form complaint identifies the defendant as “Wyandotte County … employed as
Wyandotte County Court.” (Doc. 1, p. 1).
to state a claim for relief under the reasoning in Twombly and Iqbal.

     Because the present complaint does not provide sufficient

information to allow the Court to properly consider its merits, the

Court will direct plaintiff to provide an amended complaint that

identifies individual defendants, that explains what action or

failure to act violated his rights, and that explains when this

occurred. If he fails to file an amended complaint as directed, the

Court will rule on the present record and may dismiss this matter for

failure to state a claim for relief.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including December 27, 2019, to submit a complete amended

complaint. The clerk of the court shall transmit the appropriate form

to plaintiff.

     IT IS SO ORDERED.

     DATED:   This 26th day of November, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
